Exhibit 10.41

Asset Purchase Agreement

between

Veri-Tek International Corp.

and

EuroMaint Industry, Inc.

regarding the acquisition of

certain assets relating to Veri-Tek International Corp.’s

IPV engine test and VT2000.

“The Agreement omits the exhibits and schedules set forth below. The Company
will provide a copy of any omitted exhibit or schedule upon request of the
Securities and Exchange Commission, subject to the Company’s right to request
confidential treatment of any requested exhibit or schedule.

Company Disclosure Schedules to Representations and Warranties

Exhibit A - Trademark Assignment

Exhibit B - Bill of Sale and Assumption Agreement"



--------------------------------------------------------------------------------

Asset Purchase Agreement

THIS AGREEMENT is made and entered into as of July 5, 2007, by and between

Veri-Tek International Corp., a Michigan corporation, having its place of
business at 7402 W. 100th Place, Bridgeview, Illinois 60455, USA,

- the “Seller”,

and

EuroMaint Industry, Inc., a Delaware corporation, having its place of business
at 50120 Pontiac Trail, Wixom, MI,

- the “Buyer”.

The Seller and the Buyer are each individually referred to as a “Party” and
collectively the “Parties”.

Introduction

WHEREAS, Seller, among other things, is engaged in the business of developing
manufacturing, selling, installing, servicing and maintaining diesel engine test
stations for warm testing at facilities located at Pontiac Trail, Wixom,
Michigan (the “Business”).

WHEREAS, in its conduct of the Business, Seller uses certain Assets (as defined
below).

WHEREAS, Buyer is engaged in the business of maintenance and repair of
industrial equipment, component service, improvement and structuring of
production processes as well as the development of special industrial equipment
for the individual need of customers.

WHEREAS, Seller wishes to sell and transfer to Buyer Seller’s entire right,
title and interest in, to and under the Assets, and Buyer wishes to acquire
Seller’s entire right, title and interest in, to and under the Assets and,
further, to assume certain liabilities and obligations relating to the Business;
all in accordance with this Agreement.

NOW, THEREFORE, the Parties agree as follows:



--------------------------------------------------------------------------------

1. Purchase and Sale of Assets

 

1.1. The Assets. As of the Effective Date (as defined in Section 4 below),
Seller shall sell, convey, grant, assign, transfer and deliver to Buyer, and
Buyer shall purchase, accept and receive from Seller, except as otherwise
provided herein, Seller’s entire right, title and interest in, to and under all
assets listed below (such assets collectively referred to herein as the
“Assets”):

 

1.1.1. Spare Parts. All inventories and spare parts of Seller described in
Schedule 1.1.1.

 

1.1.2. Fixed Assets. All machinery, computer and other equipment described in
Schedule 1.1.2.

 

1.1.3. Contract Rights. All of Seller’s rights in, to and under the contracts
and orders attached hereto as Schedule 1.1.3 (the “Business Contracts”).

 

1.1.4. Copyrights, Trademarks and Know-How. All trademarks, trademark rights,
trade names, trade name rights, service marks, copyrights, and all applications
and foreign counterparts relating to the foregoing owned by Seller or in which
Seller has an interest that relate exclusively to the Business, and all
inventions, trade secrets, designs, know-how, proprietary information, and all
similar property owned by Seller or in which Seller has an interest that relate
exclusively to the Business, including the copyright and the source code related
to the VT2000 software system along with any and all copies of same, and all
rights under licenses (express or implied) relating to the foregoing or to any
computer software granted by or to Seller, as more particularly, but not
exhaustively or definitely described in Schedule 1.1.4. For the avoidance of
doubt, such rights shall not include any right in or to the name “Veri-Tek”.

 

1.1.5. Records and Computer Software. All sales and business records, product
specifications, drawings, correspondence, engineering, maintenance, operating
and production records, customer lists and copies of computer software, which
are owned by Seller and relate exclusively to the Business (the “Records”). If
the originals of any of the Records are required to conduct Seller’s continued
business or are needed for legal or compliance reasons, Seller may in its sole
discretion deliver copies of such Records, in lieu of originals of the same.

 

1.1.6. Other Assets. All other assets owned or leased by or licensed to Seller
which are used exclusively in the Business, whether tangible or intangible,
personal or mixed.

 

1.1.7.

Consent of Third Parties. To the extent that the sale, conveyance, transfer or
assignment of any agreement, contract or other document or instrument requires
the consent of any person or entity other than Buyer or Seller, this Agreement
shall not constitute an agreement to effect the sale, conveyance, transfer or
assignment thereof if such action would constitute a breach thereof or would be
ineffective unless and



--------------------------------------------------------------------------------

 

until such consent or waiver of such person or entity has been obtained. If the
consent or approval necessary to assign a contract or agreement has not been
obtained prior to or on the Effective Date, Seller will not be obligated to
assign such contract or agreement at the Effective Date, provided, however, that
Seller shall thereafter use its commercially reasonable efforts to obtain such
consent or approval (which shall not include payment of any material sum of
money). From the Effective Date until the date such sale, conveyance, transfer
or assignment is effective, Seller shall, to the extent to do so will not
constitute a breach thereof, make available to Buyer the economic and practical
benefits of any such agreement, lease, contract or other document or instrument
and Buyer shall perform Seller’s obligations and exercise Seller’s rights under
any such agreement, permit, lease, contract or other document or instrument.

 

1.1.8. License. Seller hereby grants to Buyer a non-exclusive, royalty-free
perpetual license to use in connection with its conduct of the Business, and for
no other purpose, all inventions, discoveries, trade secrets, improvements,
formulae, practices, processes, methods and know-how owned by Seller that relate
to the Assets and are used in, but not exclusively in, the Business and,
accordingly, are not conveyed to Buyer pursuant to the terms of this Agreement.

 

1.2. Excluded Assets. For the avoidance of doubt, and notwithstanding anything
to the contrary contained herein, the following assets are not included in the
sale of the Assets to Buyer hereunder (such assets being sometimes collectively
referred to as the “Excluded Assets”):

 

1.2.1. This Agreement. This Agreement and Seller’s rights hereunder;

 

1.2.2. Real Property. Any rights of Seller to any real property, whether leased
or owned by Seller;

 

1.2.3. Assets Not Related to the Business. Any assets of Seller not related to
the Business.

2. Liabilities of Seller

 

2.1. Assumption by Buyer. On and as of the Effective Date, on the terms and
subject to the conditions set forth in this Agreement, Buyer assumes and agrees
to pay, perform and discharge when due the following obligations of Seller
arising in connection with the operation of the Business, (collectively referred
to herein as the “Assumed Liabilities”) and no others:

 

2.1.1. Contract Liabilities. The liabilities and obligations of Seller arising
after the Effective Date under the Business Contracts, subject to the
limitations regarding warranty claims, as set forth in Section 8.3.



--------------------------------------------------------------------------------

2.2. Retention by Seller. Except for the Assumed Liabilities, Buyer shall not
assume by virtue of this Agreement or the transactions contemplated hereby, and
shall have no liabilities for, any liabilities of Seller of any kind, character
or description whatsoever, whether actual or contingent, known or unknown,
intentional or unintentional, and whether statutory, in contract, tort, warranty
or otherwise and whether with respect to the Business, the Assets or otherwise
(all such liabilities other than the Assumed Liabilities referred to as the
“Excluded Liabilities”). Notwithstanding any other provisions of this Agreement,
and excluding the liabilities under Section 2.1.1, the Excluded Liabilities
shall include without limitation:

 

  (i) all liabilities of Seller relating to Seller’s employees (save for
liabilities relating to such employees that enter into employment with Buyer, to
the extent such liabilities relate to circumstances occurring after such
employees have entered into employment with Buyer), whether such employees are
involved in the Business or not and whether arising out of employment
agreements, collective bargaining agreements or otherwise;

 

  (ii) all contractual obligations of Seller under any unexpired warranty or
similar relating to products or services sold by Seller prior to the Effective
Date;

 

  (iii) all liabilities and obligations of Seller relating to the Excluded
Assets, all of which Seller shall continue to be solely responsible for, and
shall indemnify Buyer from, including all liabilities for foreign or Federal,
state or local income, franchise, sales, transfer or other taxes relating to the
conduct or operation of the Business or the ownership or use or sale of the
Assets and Assumed Liabilities being acquired by Buyer hereunder due in respect
of periods ending prior to or on the Effective Date (including, without
limitation, all occupancy, payroll, excise, sales or use, property and import
taxes, duties and charges and all deficiency assessments, penalties, and
interest in respect thereof);

 

  (iv) all accounts payable and accrued expenses of the Business;

 

  (v) all such liabilities resulting from the sale of the Assets to Buyer
pursuant to this Agreement including, but not limited to, sales and transfer
taxes; and

 

  (vi) all liabilities arising from claims by third parties with respect to
products sold or otherwise disposed of, or services performed, by the Business
prior to the Effective Date.



--------------------------------------------------------------------------------

3. Consideration for the Assets

 

3.1. Purchase Price. In consideration for the sale and transfer to Buyer of the
Assets, and in addition to the assumption of the Assumed Liabilities, Buyer
shall pay to Seller through wire transfer on the Effective Date the aggregate
purchase price of USD 1,100,000 (the “Purchase Price”).

4. The Closing

 

4.1. Closing. The purchase and sale of the Assets and the assignment and
assumption of the Assumed Liabilities (the “Closing”) shall take place as of
August 1, 2007 (the “Effective Date”).

 

4.2. Delivery of Documentation. On the Effective Date, Seller shall deliver
copies (or originals if in Seller’s possession) of, registrations, licenses,
permits, authorizations and approvals required by law and issued by all
applicable governmental entities and copies of records (including without
limitation expired or terminated distribution agreements and agency agreements,
price-lists, terms and conditions of sale and other sales related materials) and
files relating to the operation of the Business.

 

4.3. Transfer Instruments. On the Effective Date, the Parties shall execute and
deliver such opinions, certificates and other instruments and agreements and
documents as the Parties may reasonably require for the purpose of carrying out
the transactions contemplated by this Agreement, such as the Trademark
Assignment in the form of Exhibit A.

 

4.4. Assumption Agreement. On the Effective Date, Buyer and Seller shall execute
and deliver such instruments of assumption in form and substance satisfactory to
Buyer and Seller, as shall be effective to transfer from Seller to Buyer the
Assets and Assumed Liabilities, including the Bill of Sale and Assumption
Agreement in the form of Exhibit B.

 

4.5. Transition Services Agreement. The Parties shall, after the date of this
Agreement but before Closing, negotiate in good faith and execute a transition
services agreement setting forth, inter alia, the terms and conditions for the
lease by Buyer of the services and skills of certain employees of Seller
following the Effective Date and the terms and conditions upon which Buyer will
sub-lease certain areas of Seller’s premises.

 

4.6. Other. In addition to the foregoing, there shall be executed and delivered
by the Parties on or after the Effective Date such opinions, certificates and
other instruments and agreements and documents as the respective counsel for the
Parties may reasonably request for the purpose of carrying out the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------

5. Representations and Warranties of Seller

Seller hereby represents and warrants to Buyer, as follows:

 

5.1. Organization and Qualification. It is a corporation duly organized, validly
existing and in good standing under the laws of the State of Michigan with full
power to own its property and to carry on its business as presently conducted.
It is duly qualified and in good standing to do business in the states in which
it conducts business, and neither the character of the properties owned or
leased nor the nature of the business transacted by it in any other state or
jurisdiction makes qualification to do business therein necessary, except where
the failure to so qualify would not have a material adverse effect on the
Business.

 

5.2. Authority. Neither the execution, delivery, nor performance of this
Agreement nor any other agreements or documents referred to herein, will, with
or without the giving of notice or the passage of time, or both, conflict with,
result in a default or loss of rights under, or result in the creation of any
lien, charge or encumbrance pursuant to any provision of its corporate
documents, any mortgage, lease, indenture, license, understanding, order,
judgment, decree, or other agreement to which it is a party or by which it is
bound; or, any judgment, order, decree, law, rule or regulation applicable to
it.

 

5.3. Execution and Performance. The execution, delivery and performance of this
Agreement and other agreements or documents referred to herein by it does not
violate any provision of law applicable to transactions of the kind and nature
as the transaction contemplated by this Agreement.

 

5.4. Power and Authority. It has full power and authority to take any action to
be taken by it under this Agreement, and all action required to be taken by it
has been duly and properly authorized.

 

5.5. Valid Obligation. This Agreement is a valid and binding obligation of it,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application referring to or affecting enforcement of creditors’ rights
generally.

 

5.6. Business Contracts. Seller has performed and duly and timely taken all
actions necessary to enable it to perform when due all obligations under the
Business Contracts and all Business Contracts are in full force and effect,
valid and enforceable in accordance with their written terms. All Business
Contracts are consistent with (i) applicable laws and regulations and (ii) past
practices of the Business. Seller is not in default under any provision of any
Business Contract and, to the knowledge of Seller, no event has occurred or will
occur which – but for the passage of time or giving of notice – would constitute
such a default by Seller.

 

5.7. Client List. Schedule 5.7 lists, to Seller’s knowledge, the details of all
original buyers/current owners of all products sold by Seller historically as
part of the Business.



--------------------------------------------------------------------------------

5.8. Non-Accepted Purchase Orders and Quotations. Schedule 5.8 lists all
outstanding purchase orders or quotations relating to the Business, the
acceptance periods of which are still open as at the Effective Date.

 

5.9. Warranty Claims. There are no currently pending and asserted warranty
claims or any other claims in respect of services provided or products produced,
sold or provided by Seller in connection with the Business, including product
liability pending with respect to any products or services sold, marketed,
produced or provided by Seller in connection with the Business, and, to Seller’s
knowledge, there are no such claims threatened by any person against Seller or
the Business.

 

5.10. Intellectual Property Rights.

 

  (a) Schedule 1.1.4 lists all copyrights, patents, inventions, disclosures,
trade names, trademarks and service marks, identifying whether registered or at
common law, and all applications therefore that are pending or in the process of
preparation, and generally describes all material trade secrets, secret
processes and other proprietary rights of every kind and nature, in the United
States and in foreign countries (collectively, the “Intellectual Property
Rights”), that are directly or indirectly owned, licensed, used, required for
use or controlled in whole or in part by Seller, and all licenses and other
agreements allowing Seller to use Intellectual Property Rights of third parties
in the United States or foreign countries, which relate in any respect to the
Business.

 

  (b) Except as otherwise set forth in Schedule 1.1.4, (i) Seller is the sole
and exclusive owner of the Intellectual Property Rights listed therein, free and
clear of all encumbrances and such Intellectual Property Rights have not been
and are not now challenged in any way or involved in any pending or threatened
unfair competition proceeding; (ii) no governmental registration of any of the
Intellectual Property Rights listed therein has lapsed, expired or been
canceled, abandoned, opposed or the subject of a reexamination request;
(iii) there have been no claims, and to Seller’s knowledge there is no basis for
any claim, challenging the scope, validity or enforceability of any of the
Intellectual Property Rights listed in Schedule 1.1.4.

 

  (c)

The Business and operations of the Business have not infringed and are not
infringing and are not subject to any unfair competition claim with respect to
any Intellectual Property of any person, nor has Seller received any claim or
other notice of any such violation or infringement. To Seller’s knowledge, no
activity of any person infringes or has infringed upon or is or has been
otherwise in violation of or subject to unfair competition proceedings with
respect to any of the Intellectual Property Rights of Seller related to the
Business. Seller has not granted nor is obliged to grant, any person any right
or license to use any Intellectual Property (other than licenses in the ordinary
course of business to use products sold) which is used in or necessary for the
Business. Seller does not



--------------------------------------------------------------------------------

 

require a license or other proprietary right to conduct the Business as it is
now being conducted or to manufacture and sell its products. None of the rights
of Seller to any Intellectual Property Rights (inclusive of licenses related
thereto) will be materially impaired by the transactions contemplated by this
Agreement. The Intellectual Property Rights which Buyer shall own following the
consummation of the transactions contemplated hereby shall enable Buyer to
design, produce, manufacture, assemble, market and sell the products and provide
the services heretofore provided by Seller as part of the Business so that such
products and services of Buyer meet applicable specifications and conform to the
quality standards heretofore met by Seller.

 

  (d) To Seller’s knowledge, no Intellectual Property Right and know-how is
under any export- or import restriction of any country.

 

5.11. Employees.

 

  (a) Schedule 5.11 sets forth the names, positions, salaries and other material
contractual benefits and terms as of the Effective Date, including periods of
notice, of those employees used exclusively in the conduct of the Business (the
“Employees”).

 

  (b) To Seller’s knowledge, no Employee is represented by a labor union or
organization, and in connection with the Business, Seller is not a party to nor
does it have any obligation under any collective bargaining agreement or other
labor union contract, white paper or side agreement with any union or
organization, or any obligation to recognize or deal with any labor union or
organization, and there are no such contracts, white papers or side agreements
pertaining to or which determine the terms or conditions of any employment. To
Seller’s knowledge, there are no threatened or contemplated attempts to organize
for collective bargaining purposes.

 

  (c) None of the transferred Employees has given or been given notice of
termination of employment.

 

5.12. Environment and OSHA. In its conduct of the Business, Seller is in
compliance with all terms, conditions and provisions of all applicable
environmental permits and environmental laws, including permits and laws
relating to work environment and OSHA, and there are no past, pending or, to
Seller’s knowledge, threatened environmental claims against Seller, and Seller
is not aware of any facts or circumstances which could reasonably be expected to
form the basis for any environmental claim against Seller or Buyer. Except as
disclosed in Schedule 5.12, neither Seller nor any entity previously owned by
Seller, has transported or arranged for the treatment, storage, handling,
disposal, or transportation of any hazardous material to any off-site location
in violation of any then applicable law.



--------------------------------------------------------------------------------

5.13. Title to Assets. Seller has good and marketable title to all the Assets.
None of the Assets is subject to any contract of sale, except inventory to be
disposed of in the ordinary course of business, or any pledges, liens, charges
or encumbrances of any kind or character, direct or indirect, whether accrued,
absolute, contingent or otherwise, except as disclosed to Buyer, and Seller is
not prohibited in any way to sell and transfer to Buyer Seller’s entire right,
title and interest in, to and under the Assets.

 

5.14. Seller’s Disclosure. Save for any publicly available information regarding
political and economic conditions Seller is not aware of any material facts or
circumstances relating to the Business that has not been disclosed to Buyer. All
information that relates to costs for running the Business and for the
performance of the Business Contracts submitted to by Seller to Buyer and its
advisors in connection with the negotiations and Buyer’s due diligence is true
and correct in all material respects and complete in all material respects.

6. Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller, as follows:

 

6.1. Organization and Qualification. It is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power to own its property and to carry on its business as presently conducted.
It is duly qualified and in good standing to do business in the states in which
it conducts business, and neither the character of the properties owned or
leased, nor the nature of the business transacted by it in any other state or
jurisdiction makes qualification to do business therein necessary.

 

6.2. Authority. Neither the execution, delivery, nor performance of this
Agreement nor the other agreements referred to herein will, with or without the
giving of notice or the passage of time, or both, conflict with, result in a
default or loss of rights under, or result in the creation of any lien, charge
or encumbrance pursuant to any provision of its corporate documents, any
mortgage, lease, indenture, license, understanding, order, judgment, decree, or
other agreement to which it is a party or by which it is bound; or, any
judgment, order, decree, law, rule or regulation applicable to it.

 

6.3. Execution and Performance. The execution, delivery and performance of this
Agreement and the other agreements referred to herein by it does not violate any
provision of law applicable to it.

 

6.4. Power and Authority. It has full power and authority to take any action to
be taken by it under this Agreement, and all action required to be taken by it
has been duly and properly taken.

 

6.5. Valid Obligation. This Agreement is a valid and binding obligation of it,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application referring to or affecting enforcement of creditors’ rights
generally.

 



--------------------------------------------------------------------------------

6.6. Sufficient Funds. The Buyer has cash available and existing committed
borrowing facilities which together are sufficient to enable them to consummate
the transactions contemplated by this Agreement.

 

6.7. No Planned Indemnification Claim. The Buyer does not have actual knowledge
as of the date hereof of a claim for indemnification pursuant to Section 10
hereof which the Buyer intends to pursue following Closing. Nothing in this
Section 6 is intended as a waiver of any indemnification claim by the Buyer and
Buyer’s due diligence investigation shall not be a defense to any
indemnification claim asserted by the Buyer.

7. No other Representations or Warranties

The representations and warranties of the Parties set forth in this Agreement
are the only representations, warranties or other assurances of any kind given
by or on behalf of either Party to the other Party. No other statement, promise
or representation made by either Party may form the basis for any claim by the
other Party under or in connection with this Agreement unless included in
another written agreement executed by both Parties.

8. Further Agreements of the Parties

 

8.1. Reasonable Efforts. Each Party hereby agrees to use all reasonable efforts
to:

 

  (a) obtain any and all third party consents and approvals required in
connection with the performance by it of the transactions contemplated by this
Agreement, subject to Section 1.1.7 hereof;

 

  (b) from time to time after the Effective Date, at the other Party’s
reasonable request, do or cause to be done all such other acts as are necessary
or advisable in order to cause the consummation of the transactions contemplated
hereby;

 

  (c) from time to time after the Effective Date, at the other Party’s
reasonable request, execute and deliver to the other Party such additional
instruments and documents as the other Party may reasonably request for the
purposes of carrying out the transactions contemplated by this Agreement.

 

8.2. Trademark Registrations etc. Seller hereby irrevocably agrees to, from time
to time after the Effective Date, take such actions and measures as may
reasonably be requested by Buyer to assist Buyer, at Buyer’s sole expense, in
the registration in its own name of, or in other preservation of, the rights of
any unregistered trademark, trade name or similar that is used or has been used
historically in the past in the Business, limited, however, to the trademarks
and trade names identified in Schedule 1.1.4.

 



--------------------------------------------------------------------------------

8.3. Warranty Claims. Seller agrees to promptly notify Buyer, and in no case
later than ten (10) business days after Seller has been made aware of it, of any
claims relating to contractual obligations of Seller under any unexpired
warranty relating to the Business. Upon receipt of such notification by Seller,
and to the extent such claim is valid and constitutes an actual contractual
obligation of Seller, Buyer shall have the right, but not the obligation, to
provide necessary warranty services in response to such warranty claims relating
to products sold by Seller prior to the date hereof. Buyer shall confirm to
Seller its intention to provide such warranty services within ten (10) business
days after receipt of Seller’s notification of the thereto relating claim.
Seller shall pay Buyer for any such warranty services pursuant to Buyer’s
standard price list and invoice terms.

 

8.4. Limited Liability under the Business Contracts. Notwithstanding
Section 2.1.1, to the extent Buyer incurs liabilities relating to warranty
claims under the Business Contracts exceeding USD 100,000, Seller shall
reimburse Buyer on a dollar for dollar basis, up to and limited to an aggregate
amount of USD 1,000,000.

 

8.5. Removal of Assets; Closing of Facility. Buyer hereby agrees that, within 30
days of the Effective Date, it will remove all Assets from the Seller’s facility
at which the Business is conducted (the “Facility”), and Buyer shall use
commercially reasonable efforts to assist Seller in closing such Facility.

9. Public Relations etc.

 

9.1. Announcements. No announcement concerning the transactions contemplated
under this Agreement or any matter ancillary thereto shall be made by any Party
prior to the day after Effective Date, without the prior written consent of the
other Party, provided, however, that each Party shall be entitled to make such
announcement or filing as is required by mandatory law, regulations or rules of
any relevant stock exchange or the Securities and Exchange Commission. The day
after the Effective Date, Seller shall issue a press release, in a form
acceptable to Buyer, informing the public of Seller’s sale of the Assets to
Buyer hereunder.

 

9.2. Website. Within ten (10) days after the Effective Date, Seller shall delete
materials exclusively relating to the Business from its website, and replace
such information with a reference to such website(s) that Buyer may from time to
time reasonably request. At no time shall Buyer have any access to Seller’s
website.

 

9.3. Non-Compete. For a period of five (5) years following the Effective Date,
Seller irrevocably agrees on its own behalf and on behalf of all its affiliates
to refrain from conducting any activities that compete with the Business,
provided that this restriction shall not apply to the extent Seller is bought by
another company that already conducts activities that compete with the Business,
and Seller further agrees not to solicit or offer employment to any of the
transferred Employees, unless such Employee’s employment has been terminated by
Buyer or such Employee has terminated its employment with Buyer for good reason.

 



--------------------------------------------------------------------------------

10. Indemnifications

 

10.1. Buyer’s Indemnification. Buyer agrees to indemnify and hold Seller, its
successors and assigns harmless from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements, including reasonable attorneys’ fees and expenses, of
whatsoever kind and nature, imposed on, incurred by or asserted against any of
them in any way relating to, arising out of or resulting from the following:

 

  (a) any failure by Buyer to carry out any covenant hereunder;

 

  (b) any material breach of any representation or warranty by Buyer contained
in this Agreement;

 

  (c) any failure by Buyer to discharge any Assumed Liability; and

 

  (d) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with any action, suit, proceeding, demand,
assessment or judgment, incident to any of the matters indemnified against in
this section.

 

10.2. Seller’s Indemnification. Seller agrees to indemnify and hold Buyer, its
successors and assigns harmless from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements, including reasonable attorneys’ fees and expenses, of
whatsoever kind and nature, imposed on, incurred by or asserted against any of
them in any way relating to, arising out of or resulting from the following:

 

  (a) any failure by Seller to carry out any covenant hereunder;

 

  (b) any material breach of any representation or warranty by Seller contained
in this Agreement;

 

  (c) except with respect to any Assumed Liability, the conduct of the Business
or the ownership, use or operation of the Assets at any time prior to the
Effective Date, and any liabilities or obligations arising prior to the
Effective Date under any contract or agreement in the Business or otherwise
related to the Business;

 

  (d) any claims by third parties with respect to products sold or otherwise
disposed of, or services performed, by the Business prior to the Effective Date
(save for any warranty claims under the Business Contracts);

 

  (e) any failure by Seller to discharge any Excluded Liability (whether accrued
or contingent, known or unknown, or now or hereafter incurred);

 



--------------------------------------------------------------------------------

  (f) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Buyer in connection with any action, suit, proceeding, demand,
assessment or judgment, incident to any of the matters indemnified against in
this section.

 

10.3. Limitations on Indemnification. Except for claims with respect to
(a) Excluded Liabilities or any other liabilities not assumed by Buyer pursuant
hereto and (b) any willful or knowing breach or misrepresentation, as to which
claims may be brought without limitation as to time or amount:

 

10.3.1. Amount Limitation. An indemnified party shall not be entitled to
indemnification under this Section 10 for breach of a representation or warranty
unless the aggregate of the indemnifying party’s indemnification obligations to
the indemnified party pursuant to this Section 10 exceeds $100,000 (the
“Deductible”); in such event, the indemnified party shall be entitled to
indemnification for all claims in excess of the Deductible. The maximum monetary
liability of an indemnifying party related to all claims in the aggregate
pursuant to this Agreement shall be limited to $1,000,000 (the “Cap”); provided,
however that the Cap of claims with respect to Section 5.13 shall be limited to
the Purchase Price. Notwithstanding the foregoing, the Deductible and the Cap
shall not apply to, and the applicable party shall be entitled to recover for
all claims associated with, or based upon, fraud or intentional
misrepresentation.

 

10.3.2. Insurance Offset. The obligation of a party to indemnify any claim under
this Section 10 shall be reduced by the full amount of any insurance collectible
by the indemnified party with respect to such claim or the underlying facts
under any applicable policy or policies, regardless of whether the indemnified
party chooses to submit a claim against such insurance policy.

11. Condition to Closing

Buyer’s obligation to complete Closing shall be conditioned upon the prior
receipt of executed Offer Letters, in the form attached hereto as Schedule
11(a), duly signed by the Employees listed in Schedule 11(b).

12. Miscellaneous

 

12.1. Knowledge of Seller. Where any representation or warranty contained in
this Agreement is expressly qualified by reference to the knowledge, information
or belief of Seller, Seller confirms that it has made due and diligent inquiry
as to the matters that are the subject of such representations and warranties,
including due inquiry of Andrew Rooke, Phil Davies, Larry Thiesz and Ted Russel.

 

12.2.

Survival. Except for the representations and warranties contained in Section 5.1
through 5.5, 5.10, 5.13 and 6.1 through 6.5, to which representations and
warranties there shall be no time limitation and to which the Parties hereby
waive all applicable statutory



--------------------------------------------------------------------------------

 

limitation periods, the representations and warranties contained in this
Agreement shall survive and continue in full force and effect for a period of
eighteen (18) months from the Effective Date. Any claim made by a party
hereunder by a demand for arbitration in accordance with Section 12.4 hereof for
breach of a representation or warranty prior to the termination of the survival
period for such claim shall be preserved despite the subsequent termination of
such survival period.

 

12.3. Notices. Any notice, request or other communication with respect to this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered personally, one (1) business day after sent by reputable international
overnight courier or facsimile (with return or delivery receipt obtained) or
five (5) business days after sent by registered or certified mail, return or
delivery receipt requested, postage prepaid, to the Parties at the respective
addresses set forth below:

Seller:

Veri-Tek International Corp.

7402 W. 100th Place

Bridgeview, IL 60455

ATTN: Andrew Rooke

Fax:                             

With a copy to:

Foley & Lardner LLP

One Detroit Center

500 Woodward Ave. Suite 2700

Detroit, MI 48226-3489

Attn: Patrick Daugherty

FAX No.: (313) 234-2800

And a copy to:

Foley & Lardner, LLP

100 N. Tampa St., Suite 2700

Tampa, FL 33602

ATTN: Carolyn T. Long, Esq.

Fax: (813) 221-4210

Buyer:

EuroMaint Industry, Inc.:

5120 Pontiac Trail,

Wixom, MI 48393

ATTN: Patrick Svensson

Fax:                             

With a copy to:

Mannheimer Swartling Advokatbyrå LLP

101 Park Avenue, 25th Floor

 



--------------------------------------------------------------------------------

New York, NY 10178

ATTN: Maria Tufvesson Shuck

Fax: +1 212 682 0982

or to such other addresses that Seller or Buyer, as the case may be, shall
specify in writing to the other Party. All communication between Seller and
Buyer shall be in English, unless otherwise agreed.

 

12.4. Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of Switzerland, without giving effect
to the choice of law principles thereof, and excluding the provisions of the UN
Convention on the International Sale of Goods.

Any dispute arising out of or in connection with this Agreement or its validity
shall be tried to be settled by mutual agreement between the Parties. Any such
dispute that cannot be resolved within sixty (60) business days after receipt of
a written request for settlement negotiations by either Party from the other
Party shall be settled pursuant to the following. Any dispute, controversy or
difference arising out of or in connection with this Agreement, if not resolved
in accordance with the above, shall be finally settled by arbitration in
accordance with the Swiss Rules of International Arbitration of the Swiss
Chambers of Commerce. The arbitration tribunal shall be composed of one
arbitrator. The place of the arbitration shall be Geneva, Switzerland. The
language to be used in the proceedings shall be English. The Parties agree that
any arbitration award shall be enforceable and either Party may ask any
competent court to confirm an arbitral award or otherwise provide that it shall
be enforceable.

 

12.5. Assignment. Neither the rights nor obligations of any Party under this
Agreement may be transferred or assigned, directly or indirectly, without the
prior written consent of the other Party, which consent will not be unreasonably
withheld. Notwithstanding the foregoing, each Party may assign this Agreement at
any time without the consent of the other Party to any entity into which or with
which such Party shall be merged or consolidated or to an affiliate of the
assigning Party. This Agreement shall be binding upon the Parties hereto and
their respective successors and assigns and shall inure to the benefit of the
Parties hereto and their respective permitted successors and assigns

 

12.6. No Brokers. Each Party represents and warrants to the other that it has
not engaged any broker or other person who would be entitled to any brokerage
commission or finder’s fee in respect of the execution of this Agreement or the
consummation of the transactions contemplated hereby; and each Party agrees to
indemnify and hold harmless the other against and in respect of any and all
claims, losses, liabilities or expenses (including, without limitation,
reasonable attorneys’ fees and disbursements in defending against any such claim
or liabilities) which may be incurred or suffered by the other as a result of
any arrangement or agreements made or alleged to have been made by the
indemnifying Party with any broker, finder or other agent.

 



--------------------------------------------------------------------------------

12.7. Entire Agreement. This Agreement and the Schedules and other documents
referred to herein constitute the entire agreement among the Parties hereto and
thereto with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings relating to the subject matter
hereof.

 

12.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

12.9. Waiver or Modification. Any of the conditions set forth in this Agreement
may be waived at any time on or after the Effective Date by the Party or Parties
entitled to the benefit thereof; provided, however, that no such waiver shall be
effected unless contained in a written instrument signed by the waiving Party or
Parties. This Agreement may not be amended, modified or supplemented except by a
written instrument signed by all of the Parties hereto.

 

12.10. Severability. If one or more of the provisions, or portion of any
provision, of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts thereof shall not in any way be affected or impaired.

 

12.11. Expenses. Except as otherwise provided in this Agreement, each Party
shall pay its own expenses and costs of attorneys, accountants and consultants.

 

12.12. No Third Party Beneficiary. The terms and provisions of this Agreement
are intended solely for the benefit of Buyer and Seller and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person or entity.

 

12.13. Schedules. Schedules attached hereto are incorporated in and form a part
of this Agreement.

 

12.14. Amendment. This Agreement may be amended, modified or supplemented only
in writing signed by each of the Parties hereto.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

Place:   Skovde, Sweden     Place:   Skovde, Sweden Date:   July 5, 2007    
Date:   July 5, 2007

VERI-TEK INTERNATIONAL CORP.

   

EUROMAINT INDUSTRY, INC.

            /s/ Andrew Rooke

   

            /s/ Patrick Svenssen

By:       By:  